Citation Nr: 1810672	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Vanessa L. Brice, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1943 to February 1945. The appellant is the Veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the appellant testified during a Board hearing before the undersigned Veterans Law Judge via videoconference. A transcript has been associated with the record.


FINDINGS OF FACT

1. An unappealed July 1990 rating decision denied entitlement to service connection for cause of death of the Veteran. 

2. The evidence associated with the claims file subsequent to the July 1990 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for cause of death of the Veteran. 

3. The appellant is over 18 years of age, did not become permanently incapable of self-support prior to attaining 18 years of age, and is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution.


CONCLUSIONS OF LAW

1. The July 1990 rating decision denying the claim for service connection for cause of death of the Veteran is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for cause of death of the Veteran, and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 have not been met. 38 U.S.C. § 1011 (4)(A) (2012); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the appellant has been provided adequate notice in response to the claims. The record shows that she was mailed letters in July 2006, January 2011, and August 2011 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence. The letters also provided appropriate notice with respect to the disability rating and effective date elements of the claim and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.

Additionally, the Board acknowledges that a VA medical examination or opinion has not been obtained in response to the claims. VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision. 38 C.F.R. § 3.159 (c)(4) (2017); Charles v. Principi, 16 Vet. App. 370 (2002). Here, however, there is simply no competent evidence of record indicating that the appellant was incapable of self-support prior to reaching the age of 18 due to mental or physical defect. Therefore, the Board finds that the evidence currently of record is sufficient to decide those claims and no VA examination or medical opinion is warranted.

Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim. The Board is also unaware of any outstanding evidence. 

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104 (b), 7105(c) (2012). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

A July 1990 rating decision denied entitlement to service connection for cause of death of the Veteran on the finding that the Veteran's causes of death, noted on his death certificate as myocardial infarction and arteriosclerotic heart disease, with significant conditions contributing to death listed as chronic obstructive pulmonary disease (COPD) and diabetes mellitus, were neither incurred in nor were caused or aggravated by service. That decision was not appealed.

The Board finds that the evidence added to the record since the July 1990 rating decision is not new or material. The claim of entitlement to service connection for cause of death was previously denied because the medical conditions noted to have caused the Veteran's death in April 1990-myocardial infarction and arteriosclerotic heart disease, with significant conditions contributing to death listed COPD and diabetes mellitus-were not found to be etiologically related to active service. Additionally, the Veteran's service connected disabilities at the time of his death were hearing loss and a psychiatric disability, which were not found to have caused or contributed to his death. Evidence added to the record since the last final July 1990 rating decision includes copies of service treatment records and military personnel records which were already associated with the claims file at the time of the final rating decision. No other evidence in support of the claim was submitted despite numerous requests by the RO for the appellant to submit such evidence. 

Accordingly, the Board finds that new and material evidence has not been received to reopen the claim for entitlement to service connection for cause of death of the Veteran, and the petition to reopen the previously denied claim is denied. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

III. Entitlement to Recognition as a Helpless Child

The term child of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the VA. 38 U.S.C. §§ 101 (4)(A), 104(a) (2012); 38 C.F.R. § 3.57 (2017).

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect before attaining the age of 18 years. Rating determinations will be made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defects. The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case. Rating criteria applicable to disabled Veterans are not controlling. Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. § 3.356 (2017).

The appellant seeks to establish helpless child status for herself as the daughter of the deceased Veteran. She maintains that she was mentally and physically disabled prior to the age of 18. During the November 2017 hearing, the appellant testified that she had gone to college and also completed a program to become a travel agent; she also reported working as a secretary for a short time, and also reported two brief marriages. Prior to college, the Veteran reported that she was unable to participate in physical activities in school but was active with music and art. The appellant also reported living independently from her parents although she reported they provided some financial assistance. The appellant also reported living with her parents during certain points and taking care of her mother, prior to her mother's death. The appellant reported that since her mother passed away, she has been surviving on social security disability and working when she can from time to time.

The record reflects that the appellant was born in November 1961 and attained the age of 18 years in November 1979. Since the record establishes that the appellant is not under the age of 23, the material issue in this case is whether she was permanently incapable of self-support by reason of physical and/or mental defect before reaching the age of 18 years.

The evidence of record shows that the appellant had suffered from various conditions prior to reaching the age of 18 years. 

An April 1967 private treatment record shows that the appellant was 5 years old. The appellant was noted to have a lumbar dermoid cyst that was excised at four days after birth. It was also noted that she had extensive spina bifida on L1 of the sacral spine. The appellant was noted to have crawled at 9 months of age and walked at 17 months, but otherwise her developmental history was normal. At age 4, due to increasing urinary incontinence, she had excision of the lumbar meningomyelocela and at the time a distematomyelia was found and also excised. In September 1966, treatment started with a right dorsi-flexion Klenzak Brace on the outer heel and sole wedges. In October 1966, her anterior tibial muscle was thought to be the main deforming force and a corrective procedure was performed. Physical examination was within normal limits, with the exception of mild obesity and presence of a healed mid-line lumbar incision. Orthopedic examination showed a right short leg double upright brace with dorsi-flexion Klenzak detachment. 

An April 1975 private treatment record shows that the appellant was 13 years old and complained of a progressive deformity from a right bunion. Physical examination of the appellant noted she was a healthy, obese girl. Orthopedic examination showed no equipment. No leg discrepancy was noted. An increased lordosis without scoliosis was noted. Her back was supple, shoulders were level, and head was erect. Her gait revealed no good heel-toe progression to the left, and tests were negative. 

A May 1980 private treatment record noted that the appellant was 18 years old and was diagnosed with myelodysplasia. She was noted to have problems with supination of the right foot while wearing shoes. No sensory losses or obvious motor dysfunction was noted. The appellant was reported to be able to walk and control her bladder and bowels, but had multiple foot difficulties bilaterally. Past medical history was noted for spina bifida, dermal sinus of her back, and an extra left toe that was removed. A review of her systems was noted to be unremarkable. Physical examination showed a well-developed, well-nourished female in no acute distress. Cranial nerves were within normal limits, and motor strength was normal bilaterally for upper and lower extremities. Orthopedic examination revealed a normal gait with no equipment noted. Her spine showed no scoliosis, and range of motion was noted to be normal for the spine. 

A September 1980 private treatment noted the appellant was born with a lipomeningocele and spina bifida resulting in paralytic involvement of her right leg She had developed various deformities over the years and most recently, because of a cavo-varus deformity of her right foot, had a triple arthrodesis plus interphalangeal joint fusions for all of her toes due to cock-up deformities. She still had weakness in her gastrocnemius-soleus muscle that produced a limp in her gait and sensory issues on the sole of her foot as she was unable to stand for a long period of time. The private physician reported that with all these problems she was sufficiently disabled at the present time so that she is not able to work.

A January 1981 private treatment record shows that the appellant was seen for a checkup after triple arthrodesis of the right foot 10 months prior. She reported that she was doing well and gait was quite improved. Gastrocnemius muscles were still noted to be weaker than physician would like. A nurse note shows that the appellant still had some stiffness and limited movement in the right foot but was up and about ambulating without any difficulty. She was noted to attend Junior. College and lived at a dorm while attending school.

In this case, the evidence of record does not show that the appellant became permanently incapable of self-support by reason of physical or mental defect at the date of her attaining the age of 18 years.

While the appellant was noted to be diagnosed with conditions affecting her lower right extremity and spina bifida, there is no evidence to show that these conditions caused her to be permanently incapable of self-support by her 18th birthday. Instead the Board notes that physical examinations concerning communicating, ambulating, and moving her extremities were normal. Additionally, prior to college, while she did not participate in physical activities in school, she was involved in art and music in school. The Board notes there is a September 1980 private treatment letter indicating at the time that she was disabled and could not work. However, the Board points out that this was evidence that occurred after the Veteran had turned 18. Additionally, a January 1981 private treatment letter, 5 months later, indicated that the appellant was walking and up and about with few issues. She was also noted to be attending junior college and living in a dorm at that time. 

The Board also notes that the appellant has submitted medical evidencing showing that is she is now too disabled to work. However, that evidence dates from many years after she turned 18 and has no bearing on her ability to self-support prior to turning 18.

The Board is sympathetic to the fact that the appellant currently has numerous health problems that impact her life. However, the Board is bound by the law and is without authority to grant benefits on an equitable basis. 

The evidence of record is insufficient to establish that the appellant was permanently incapable of self-support by reason of physical or mental defect prior to the age of 18 years. Because the criteria for helpless child benefits are not met, the preponderance of the evidence is against the appellant's claim. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 
38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted to reopen the claim for entitlement to service connection for the cause of the Veteran's death, and the claim is denied.

The claim for recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


